Exhibit 10.2

AMENDMENT TO THE

COVENTRY HEALTH CARE, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

          WHEREAS, Coventry Health Care, Inc. (the “Company”) maintains the
Coventry Health Care, Inc. 2004 Incentive Plan (the “Plan”); and

 

          WHEREAS, the Company has previously granted ____ [insert number of
options] non-qualified stock options to _____________ ______________ [insert
name of optionee] pursuant to the Coventry Health Care, Inc. Non-qualified Stock
Option Agreement, dated ____________ (the “Award”); and

 

          WHEREAS, pursuant to Section 13 of the Plan, the Compensation
Committee of the Board of Directors of the Company (the “Committee”) may amend
the Award; and

 

          WHEREAS, the Committee desires to amend the Award to revise Section 11
of the Award regarding adjustments to the shares granted thereunder as a result
of an equity restructuring (or other similar transaction) by the Company.

 

          NOW, THEREFORE, effective _______________ ___, 2006, the Committee
hereby amends the Award as follows:

 

 

1.

Section 11 of the Award is amended to read as follows:

 

 

11.

Adjustments Upon Changes in Capitalization.

 

If at any time after the date of grant of this Option, the Company shall, by
stock dividend, split-up, combination, reclassification or exchange, or through
merger or consolidation, or otherwise, change its shares of Common Stock into a
different number or kind or class of shares or other securities or property,
then the number of shares covered by this Option and the price of each such
share shall be equitably and proportionately adjusted for any such change by the
Compensation Committee. Any fraction of a share resulting from any adjustment
shall be eliminated and the price per share of the remaining shares subject to
this Option shall be adjusted accordingly.

 

          IN WITNESS WHEREOF, the Committee has caused this Amendment to the
Coventry Health Care, Inc. Non-qualified Stock Option Agreement to be executed
by its duly authorized representative on this ____ day of
_______________________, 2006, effective __________________ ____, 2006.

 

 

COVENTRY HEALTH CARE, INC.

 

 

 

By:________________________________

 

    Name:

 

    Title:

 

 

 

 